
	

114 HR 669 IH: Landing Pass Extension Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 669
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Farenthold introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to extend the period of time for which a conditional
			 permit to land temporarily may be granted to an alien crewman.
	
	
 1.Short titleThis Act may be cited as the Landing Pass Extension Act of 2015. 2.Period of time for a conditional permit to land temporarily extendedSection 252(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1282(a)(1)) is amended by striking (not exceeding twenty-nine days) and inserting (not exceeding 90 days).
		
